United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-3763
                                  ___________

Mohammed Mirza;                           *
Samir Financial Services,                 *
                                          *
             Plaintiffs - Appellees,      *
                                          *
      v.                                  *
                                          *
Midland International Tileworks;          * Appeal from the United States
Coast Business Credit;                    * District Court for the
                                          * Southern District of Iowa.
             Defendants,                  *
                                          * [UNPUBLISHED]
                                        1
Federal Deposit Insurance Corporation, *
as Receiver for Southern Pacific Bank, *
                                          *
             Appellant.                   *
                                    ___________

                             Submitted: May 16, 2003

                                 Filed: August 4, 2003
                                  ___________

Before BOWMAN and BYE, Circuit Judges, and ERICKSEN,2 District Judge.
                           ___________


      1
      Federal Deposit Insurance Corporation has been substituted in this appeal for
Coast Business Credit, a division of the now-insolvent Southern Pacific Bank.
      2
      The Honorable Joan N. Ericksen, United States District Judge for the District
of Minnesota, sitting by designation.
PER CURIAM.

      A jury found in favor of Mohammed Mirza and Samir Financial Services in this
contract dispute. The Federal Deposit Insurance Corporation appeals the district
court’s3 denial of a motion for judgment as a matter of law and we affirm.

       Mirza is a “loan finder” and owner of Samir Financial Services, Inc. Mirza
introduces commercial borrowers seeking financing to commercial lenders, and if the
negotiations result in a loan being approved he is paid from the proceeds of the loan
at closing.

      Coast Business Credit was a nationwide commercial lender based in Los
Angeles, California, and frequently used referrals from loan finders to locate
borrowers; approximately 90 percent of Coast’s business fees came from clients
brought to it by loan finders.

      Mirza alleged he introduced Midland International Tileworks to Coast and the
two negotiated an $18 million line of credit. Mirza further alleged Midland and Coast
agreed to pay him a one-half of one percent finder's fee ($90,000) when the deal was
closed. Coast, however, paid the finder's fee to a second loan finder claiming Coast
had not contracted to pay Mirza the finder's fee, and Mirza's efforts were not the
procuring cause of the loan to Midland. A jury disagreed and awarded Mirza
$90,000. Coast and Midland moved for judgment as a matter of law which was
denied. Coast now appeals, arguing Mirza failed to present sufficient evidence of a
contractual obligation on behalf of Coast, and Mirza failed to present sufficient
evidence showing the Midland deal resulted from his efforts.


      3
       The Honorable Ross A. Walters, United States Magistrate Judge for the
Southern District of Iowa, presiding by consent of the parties pursuant to 28 U.S.C.
§ 636(c).

                                         -2-
        We review the district court's denial of a motion for judgment as a matter of
law de novo using the same standards as the district court. Keenan v. Computer
Assocs. Int'l, 13 F.3d 1266, 1268 (8th Cir. 1994). Our task is to determine “whether
there is sufficient evidence to support the jury's verdict.” Id. (quoting White v. Pence,
961 F.2d 776, 779 (8th Cir. 1992)). In doing so, we view the “evidence in the light
most favorable to the prevailing party and must not engage in a weighing or
evaluation of the evidence or consider questions of credibility.” Id.

       The district court concluded the evidence was sufficient for the jury to find a
contractual obligation on Coast's behalf, and Mirza was the procuring cause of the
loan to Midland. We agree. Because an extended discussion would add nothing to
the well-reasoned order of the district court, we affirm under 8th Cir. R. 47B.

      A true copy.

             Attest:

                 CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -3-